Exhibit 10.1

SONOSITE, INC.

SENIOR MANAGEMENT EMPLOYMENT AGREEMENT


     SENIOR MANAGEMENT EMPLOYMENT AGREEMENT, dated this _____ day of
_______________, between SONOSITE, INC., a Washington corporation (the
"Company"), and NAME ("Executive").



RECITALS



     A.      Executive is currently employed by the Company or one of its
Subsidiaries.



     B.      The Board of Directors of the Company (the "Board") has previously
determined that it was appropriate to reinforce the continued attention and
dedication of certain members of the Company's management, including Executive,
to their assigned duties without distraction in circumstances arising from the
possibility of a Change in Control of the Company, as defined in Schedule A
attached hereto, and accordingly entered into a Senior Management Employment
Agreement with Executive, dated ______ (the "Prior Agreement").



     C.      The parties now desire to amend and restate as set forth in this
Agreement the Prior Agreement, including to change certain of the benefits
provided thereunder and to incorporate certain provisions deemed appropriate in
light of the enactment of Code Section 409A and the issuance of final
regulations thereunder.



AGREEMENTS



     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:



     1.      Definitions



     Terms capitalized in this Agreement, which are not otherwise defined, shall
have the meanings assigned to such terms in Schedule A attached hereto.



     2.      Effectiveness



     Except with respect to Sections 6 through 8 and 10 of this Agreement which
shall be effective immediately, this Agreement shall become effective
immediately upon the occurrence of a Change in Control, provided that Executive
is employed by the Company immediately prior to such Change in Control. 



     3.      Term



     Unless earlier terminated as provided herein, the initial term of this
Agreement shall be from the date hereof until the second anniversary date of
this Agreement; provided, however, that, unless terminated as provided herein or
there shall have occurred a Change in Control, on each anniversary date of this
Agreement this Agreement shall automatically be renewed for successive two-year
terms.  In the event of a Change in Control, unless earlier terminated as
provided herein, this Agreement shall continue in effect until the second
anniversary date of the Change in Control at which time this Agreement shall
expire.



     4.      Benefits Upon Change in Control



     Executive shall be entitled to the following payments and benefits
following a Change in Control, whether or not a Termination occurs:



          (a)       Salary and Benefits.  Executive shall (i) receive an annual
base salary no less than the Executive's annual base salary in effect
immediately prior to the date that the Change in Control occurs, including any
salary which has been earned but deferred, and an annual bonus equal to at least
the average of the three annual bonuses paid to Executive in the three years
prior to the Change in Control, and (ii) be entitled to participate in all
employee expense reimbursement, incentive, savings and retirement plans,
practices, policies and programs (including any Company plan qualified under
Section 401(a) of the Code) available to other similarly situated executives of
the Company and its Subsidiaries, but in no event shall the benefits provided to
Executive under this item (ii) be less favorable, in the aggregate, than the
most favorable of those plans, practices, policies or programs in effect
immediately prior to the date that the Change in Control occurs. 



           (b)       Welfare Plan Benefits.  The Company shall at the Company's
expense (except for the amount, if any, of any required employee contribution
which would have been necessary for Executive to contribute as an active
employee under the plan or program as in effect on the date of the Change in
Control) continue to cover Executive (and his or her dependents) under, or
provide Executive (and his or her dependents) with insurance coverage no less
favorable than, the Company's life, disability, medical, dental and vision
welfare benefit plans or programs, in effect on the date of the Change of
Control (such benefits referred to herein as the "Welfare Benefits").Welfare
Benefits consisting of life and/or disability insurance benefits are referred to
herein as "Death/Disability Benefits" and Welfare Benefits consisting of
medical, dental and vision insurance benefits are referred to as "Medical
Benefits." 



           (c)       Death of Executive.  In the event of Executive's death
prior to Termination, but while employed by the Company or any Subsidiary, his
or her spouse, if any, or otherwise the personal representative of his or her
estate shall be entitled to receive (i) Executive's salary at the rate then in
effect through the date of death, as provided under the Company's pay policy,
(ii) any Accrued Benefits for the periods of service prior to the date of death,
and (iii) Medical Benefits for a period of two (2) years following the death of
Executive; provided however that if such Medical Benefits are provided in a
manner that causes them to be includible in income by the insured(s), then such
Medical Benefits shall be provided only for the shorter of the following
periods: (A) two (2) years following the death of Executive, or (B) the period
during which such individuals are eligible for coverage under COBRA following
the date of Executive's death.



           (d)       Disability of Executive.  In the event of Executive's
Disability prior to Termination, but while employed by the Company or any
Subsidiary, Executive shall be entitled to receive (i) his or her salary at the
rate then in effect through the date of the determination of Disability, as
provided under the Company's pay policy, (ii) any Accrued Benefits for the
periods of service prior to the date of the determination of Disability,
(iii) payments under the Company's short and long term disability plans
following the determination of Disability, (iv) Medical Benefits for a period of
two (2) years following the determination of Disability; provided however that
if such Medical Benefits are provided in a manner that causes them to be
includible in income by the insured(s), then such Medical Benefits shall be
provided only for the shorter of the following periods: (A) two (2) years
following the determination of Disability, or (B) the period during which 
Executive is eligible for coverage under COBRA following the date of
Termination, and (v) Death/Disability Benefits for a period of two (2) years
following the determination of Disability.



           (e)       Cause; Upon Expiration of This Agreement; Other Than for
Good Reason.  If, prior to Termination, Executive's employment shall be
terminated by the Company for Cause or upon expiration of this Agreement or by
Executive other than for Good Reason, Executive shall be entitled to receive (i)
his or her salary at the rate then in effect through the date of such
termination, as provided under the Company's pay policy, and (ii) any Accrued
Benefits for the periods of service prior to the date of such termination.



           (f)       Withholding.  All payments under this Section 4 are subject
to applicable federal and state payroll withholding or other applicable taxes.



      5.       Payments and Benefits Upon Termination



      In lieu of any benefits provided under Section 4 and subject to
Executive's satisfaction of the conditions set forth in Section 9, Executive
shall be entitled to the following payments and benefits following Termination:



           (a)       Termination Payment.  In recognition of past services to
the Company by Executive, the Company shall make a lump sum payment in cash to
Executive as severance pay equal to two (2) times the sum of the following two
components:  (i) Executive's annual base salary in effect immediately prior to
the date that either a Change in Control shall occur or such date of
Termination, whichever salary is higher, provided that if Executive is a
part-time employee on the date of Termination then Executive's base salary in
effect immediately prior to the date of Termination shall be used in calculating
the payment to which Executive may be entitled under this Section 5(a); and
(ii) a percentage of Executive's annual base salary specified in
subparagraph (i) above, which percentage is equal to the percentage bonus paid
to Executive for the fiscal year ended immediately prior to the Change in
Control; provided, however, that if Termination occurs prior to the
determination of such percentage for a fiscal year that has ended or if
Executive has not received a percentage bonus in the previous year, such
percentage shall be equal to one hundred percent (100%) of the Executive's
target bonus for the most recent fiscal year prior to the Change in Control. 
All payments under this Section 5(a) (the "Termination Payments") shall be paid
within thirty (30) business days following the date of Termination.



           (b)       Certain Additional Payments by the Company. 
Notwithstanding the foregoing, subject to the triggering of Termination Payments
under Section 5(a), if all or any portion of the Termination Payments either
alone or together with all other payments and benefits which Executive receives
or is then entitled to receive (pursuant to this Agreement or otherwise, but
excluding any payments under this Section 5(b)) from the Company or any
Subsidiary (such payments and benefits, including the Termination Payments, the
"Termination Benefits")), would constitute a Parachute Payment, then Executive
shall be entitled to receive an additional payment (a "Gross-Up Payment"), equal
to an amount that shall fund the payment by Executive of any Excise Tax on the
Termination Benefits, as well as all ordinary income and employment taxes on the
Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment, and any
interest or penalties imposed with respect to ordinary income and employment
taxes imposed on the Gross-Up Payment (but not any interest or penalties imposed
under Code Section 409A). This provision is intended to put Executive in the
same position in which Executive would have been had no Excise Tax been imposed
upon or incurred as a result of any Payment (and shall in no event put Executive
in a better position than he or she would have been in had the Excise Tax not
applied to the Termination Benefits). 



           The foregoing calculations shall be made, at the Company's expense,
by the Company and Executive.  If no agreement on the calculations is reached
within thirty (30) business days after the date of Termination, then the
accounting firm which regularly audits the financial statements of the Company
(the "Auditors") shall review the calculations.  The determination of such firm
shall be conclusive and binding on all parties and the expense for such
accountants shall be paid by the Company.  Pending such determination, the
Company shall continue to make all other required payments to Executive at the
time and in the manner provided herein and shall pay the largest portion of such
payments and benefits that, in the Company's reasonable judgment, may be paid
without triggering the Excise Tax.



           As a result of the uncertainty in the application of Section 4999 of
the Code, it is possible that Termination Payments or Gross-Up Payments will
have been made by the Company which should not have been made (an "Overpayment")
or that additional Gross-Up Payments which will not have been made by the
Company should have been made (an "Underpayment").  If it is determined by the
Company and Executive, or, if no agreement is reached by the Company and
Executive, the Auditors, that an Overpayment has been made, Executive shall be
obligated to return the amount of such Overpayment to the Company as promptly as
practicable upon discovery of the fact of such Overpayment (and in any case
within 10 business days of receipt of written notice from the Company demanding
the return of such amount), together with interest on such amount at the
applicable Federal rate provided for in Section 1274(d) of the Code for the
period commencing on the date of the Overpayment to the date of such payment by
Executive to the Company; provided that the Company may, after discovery of the
Overpayment and prior to payment by Executive of the amount otherwise required
to be paid to the Company under this sentence, withhold an amount up to the
amount of the Overpayment from any sums otherwise owed by the Company to
Executive.  In the event that the Company and Executive, or, if no agreement is
reached by the Company and Executive, the Auditors, determine that an
Underpayment has occurred, such Underpayment shall promptly be paid by the
Company to or for the benefit of Executive, together with interest at the
applicable federal rate provided for in section 1274(d) of the Code for the
period commencing on the date that the Excise Tax giving rise to the
Underpayment became due under applicable law.  The Company and Executive shall
give each other prompt written notice of any information that could reasonably
result in the determination that an Overpayment or Underpayment has been made.



           Notwithstanding anything to the contrary contained herein, all
payments to be made hereunder shall be made not later than (i) the end of the
calendar year following the year in which the amount of taxes owed are remitted
to the applicable tax authority, or (ii) in the case of a tax audit or
litigation in connection with the applicability of or calculation of tax amounts
owing under Sections 280G or 4999 with respect to the Termination Benefits, the
end of the calendar year following the year in which the audit or litigation is
completed. 



           (c)       Accrued Benefits.  The Company shall make a lump sum
payment in cash to Executive in the amount of any Accrued Benefits for the
periods of service prior to the date of Termination.



           (d)       Welfare Benefits.   The Company shall at the Company's
expense (except for the amount, if any, of any required employee contribution
which would have been necessary for Executive to contribute as an active
employee under the plan or program as in effect on the date of Termination)
continue to cover Executive (and his or her dependents) under, or provide
Executive (and his or her dependents) with Welfare Benefits (as in effect on the
date of the Change in Control) for a period of one (1) year following the date
of Termination.



           (e)       Death of Executive.  In the event of Executive's death
subsequent to Termination and prior to receiving all benefits and payments
provided for by this Section 5, such benefits shall be paid to his or her
spouse, if any, or otherwise to the personal representative of his or her
estate, unless Executive has otherwise directed the Company in writing prior to
his or her death.



           (g)       Nonsegregation.   No assets of the Company need be
segregated or earmarked to represent the liability for benefits payable
hereunder.  The rights of any person to receive benefits hereunder shall be only
those of a general unsecured creditor.



           (h)       Withholding.  All payments under this Section 5 are subject
to applicable federal and state payroll withholding or other applicable taxes. 
Executive agrees that he or she is responsible for all applicable taxes of any
nature (including any penalties or interest that may apply to such taxes) that
the Company reasonably determines apply to any payment or benefit provided
hereunder, that Executive's receipt of any payment or benefit hereunder is
conditioned upon his or her satisfaction of any withholding or similar
obligations that apply to such payment or benefit, and that any cash payment to
be made hereunder will be made net of any such applicable withholding amounts.



           Notwithstanding anything to the contrary in this Agreement, if
Executive is a "specified employee" under Section 409A at the time of
Executive's "separation from service" (as defined in Section 409A and, if
encompassed by such definition, including a Termination), and the severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other benefits which may be considered deferred compensation
under Section 409A (together, the "Deferred Compensation Separation Benefits"),
will not and could not under any circumstances, regardless of when such
separation from service occurs, be paid in full by March 15th of the year
following Executive's separation from service, then only that portion of the
Deferred Compensation Separation Benefits which do not exceed the Section 409A
Limit may be made within the first six months following the separation from
service date in accordance with the payment schedule specified with respect to
each such payment or benefit.  For these purposes, each severance payment is
hereby designated as a separate payment and will not collectively be treated as
a single payment.  Any portion of the Deferred Compensation Separation Benefits
in excess of the Section 409A Limit shall accrue and, to the extent such portion
of the Deferred Compensation Separation Benefits would otherwise have been
payable within the first six months following Executive's separation from
service, will become payable on the first payroll date that occurs on or after
the date that is six months and one day following such separation from service
date.  All subsequent Deferred Compensation Separation Benefits, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit under this Agreement or otherwise.



           The above paragraph is intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  The Company and
Executive agree to work together in good faith to consider and implement
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to ensure that Executive is not subject to
additional tax or income recognition prior to actual payment to Executive under
Section 409A; provided, however, that nothing in this sentence shall obligate
the Company to amend this Agreement in any way that increases the aggregate cost
to the Company of providing the benefits specified herein. 



      6.       Arbitration



      Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Seattle, Washington, in
accordance with the Rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator's award in any jurisdiction.



      7.       Conflict in Benefits

      Except for the amount of any severance payments to which Executive would
otherwise be entitled under any severance plan or policy generally available to
employees of the Company or under applicable law, this Agreement is not intended
to and shall not adversely affect, limit or terminate any other agreement or
arrangement between Executive and the Company presently in effect or hereafter
entered into, including any employee benefit plan under which Executive is
entitled to benefits. 



      8.       Termination



           (a)       Termination Prior to a Change in Control. 



                (i)      At any time prior to a Change in Control, the Company
may terminate this Agreement upon thirty (30) days' prior written notice in the
form of a Notice of Termination, and this Agreement shall terminate upon the
effective date specified in such Notice of Termination; provided, however, such
Notice of Termination shall have no force or effect in the event of the
occurrence of a Change in Control prior to such effective date.



                (ii)      At any time prior to a Change in Control, Executive
may terminate this Agreement upon thirty (30) days' prior written notice in the
form of a Notice of Termination, and this Agreement shall terminate upon the
effective date specified in such Notice of Termination notwithstanding the
occurrence of a Change in Control prior to such effective date.



           (b)       Termination After a Change in Control.   After a Change in
Control, either party may terminate this Agreement upon thirty (30) days' prior
written notice in the form of a Notice of Termination.



           (c)       Effect of Termination.   Notwithstanding the termination or
expiration of this Agreement, the Company shall remain liable for any rights or
payments arising prior to such termination to which Executive is entitled under
this Agreement.



     9.       Covenants by Executive



          (a)            No Soliciting. Executive agrees that for a period of
one (1) year immediately following the date of Termination, Executive shall not:



               (i)       Approach, initiate contact with, or engage in
discussions with any employee of the Company for the purpose or with the effect
of soliciting or encouraging any such individual to terminate his or her
employment with the Company and accept employment with, or otherwise provide
services to, Executive's then-current employer or any other person or entity; or



                (ii)      Advise or provide information to any employee of the
Company regarding the availability or desirability of employment with
Executive's then-current employer or any other person or entity; or



               (iii)       Provide any information to Executive's then-current
employer or any other person or entity to the extent that such information may
assist that person or entity in (i) identifying any employee of the Company as a
candidate for employment; or (ii) evaluating the desirability of employing any
such individual.



           If during this one year non-solicitation period, Executive receives
any inquiry from any employee of the Company regarding prospective employment
with Executive's then-current employer or any other person or entity, Executive
agrees to respond only as follows:  "I am prohibited by the terms of my
agreement with SonoSite from engaging in any discussion with you regarding this
topic."



          (b)       Waiver and Release. In addition to the foregoing conditions,
eligibility for and, receipt of Termination Benefits under paragraph 5 are
subject to Executive executing and not revoking a Waiver and Release in a form
substantially similar to Schedule B, which shall be provided to Executive by the
Company at the time of termination. 



           (c)      Return of Property.Executive confirms that on or before the
date of Termination and before any severance payment is processed, Executive
shall turn over to the Company all files, memoranda, records, devices, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, material, equipment, credit cards and other documents
(whether in paper or electronic form, and all copies thereof) or physical
property or reproductions of any aforementioned items that s/he received from
the Company or its employees or generated by Executive n the course of
employment with the Company, and which relate to its business.  Executive
further agrees to return his/her company-provided credit cards, computer, cell
phone, office equipment, demo systems, and all other physical property of the
Company on or before the date of Termination.



           (d)       Inventions.  Executive represents and agrees that s/he has
complied with all the terms of the Company's Employee Agreement Relating to
Inventions, Patents, Property Rights and Confidential Information signed by
Executive (the "Employee Agreement").  Executive further acknowledges that the
terms of the Employee Agreement are incorporated by reference into this
Agreement, and shall continue in effect following the date of Termination in
accordance with the terms thereof, and that Executive's continued compliance
with those terms is a material condition of this Agreement.



      10.       Miscellaneous



           (a)       Amendment.  This Agreement may not be amended except by
written agreement between Executive and the Company.



           (b)       No Mitigation.  All payments and benefits to which
Executive is entitled under this Agreement shall be made and provided without
offset, deduction or mitigation on account of income Executive could or may
receive from other employment or otherwise, except as provided in Section 5(d)
hereof.



           (c)       Employment Not Guaranteed.  Nothing contained in this
Agreement, and no decision as to the eligibility for benefits or the
determination of the amount of any benefits hereunder, shall give Executive any
right to be retained in the employ of the Company or rehired, and the right and
power of the Company to dismiss or discharge any employee for any reason is
specifically reserved.  Except as expressly provided herein, no employee or any
person claiming under or through him or her shall have any right or interest
herein, or in any benefit hereunder.



           (d)       Legal Expenses.  In connection with any litigation,
arbitration or similar proceeding, whether or not instituted by the Company or
Executive, with respect to the interpretation or enforcement of any provision of
this Agreement, the prevailing party shall be entitled to recover from the other
party all costs and expenses, including reasonable attorneys' fees and
disbursements, in connection with such litigation, arbitration or similar
proceeding.  The Company shall pay prejudgment interest on any money judgment
obtained by Executive as a result of such proceedings, calculated at the
published commercial interest rate of LIBOR, as in effect from time to time from
the date that payment should have been made to Executive under this Agreement. 
Notwithstanding anything to the contrary contained in this Section 10(d), any
payments to be made under this subsection shall be made not later than the end
of the calendar year following the year in which the litigation, arbitration or
proceeding giving rise to the required payment is completed.



           (e)       Notices.  Any notices required under the terms of this
Agreement shall be effective when mailed, postage prepaid, by certified mail and
addressed to, in the case of the Company:



                     SonoSite, Inc.
                    21919  30th Drive
                    Bothell, WA  98021-3904

                     Attn: VP, Human Resources

                     Copy to: General Counsel



and to, in the case of Executive:



                     EXECUTIVE NAME

                     EXECUTIVE ADDRESS



Either party may designate a different address by giving written notice of
change of address in the manner provided above.



           (f)       Waiver; Cure.   No waiver or modification in whole or in
part of this Agreement, or any term or condition hereof, shall be effective
against any party unless in writing and duly signed by the party sought to be
bound.  Any waiver of any breach of any provision hereof or any right or power
by any party on one occasion shall not be construed as a waiver of, or a bar to,
the exercise of such right or power on any other occasion or as a waiver of any
subsequent breach.  Any breach of this Agreement may be cured by the breaching
party within ten (10) days of the date that such breaching party shall have
received written notice of such breach from the party asserting such breach. 



           (g)       Binding Effect; Successors.  Subject to the provisions
hereof, nothing in this Agreement shall prevent the consolidation of the Company
with, or its merger into, any other corporation, or the sale by the Company of
all or substantially all of its properties and assets, or the assignment of this
Agreement by the Company in connection with any of the foregoing actions.  This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Company and Executive and their respective heirs, legal representatives,
successors and assigns.  If the Company shall be merged into or consolidated
with another entity, the provisions of this Agreement shall be binding upon and
inure to the benefit of the entity surviving such merger or resulting from such
consolidation.  The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, including the
successor to all or substantially all of the business or assets of any
Subsidiary, division or profit center of the Company, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.  The provisions of this Section 10(g) shall continue to apply to each
subsequent employer of Executive hereunder in the event of any subsequent
merger, consolidation or transfer of assets of such subsequent employer.



           (h)       Separability.   Any provision of this Agreement which is
held to be unenforceable or invalid in any respect in any jurisdiction shall be
ineffective in such jurisdiction to the extent that it is unenforceable or
invalid without affecting the remaining provisions hereof, which shall continue
in full force and effect.  The enforceability or invalidity of any provision of
this Agreement in one jurisdiction shall not invalidate or render unenforceable
such provision in any other jurisdiction.



           (i)       Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the state of Washington applicable to
contracts made and to be performed therein.



           (j)       Supercession of Prior Agreement. This Agreement amends,
restates in its entirety and completely supersedes the Prior Agreement, and,
upon execution of this Agreement by both parties, neither of the parties shall
have any rights or obligations under the Prior Agreement.



           IN WITNESS WHEREOF, the Company and Executive have executed this
Agreement as of the day and year first above written.



                                                                                
SONOSITE, INC.



                                                                                
By: ___________________________


                                                                                
Title: __________________________


                                                                                
EXECUTIVE:



                                                                                
EXECUTIVE NAME  


Schedule A



CERTAIN DEFINITIONS

     As used in this Agreement, and unless the context requires a different
meaning, the following terms have the meanings indicated:



     "Accrued Benefits" means the aggregate of any compensation previously
deferred by Executive (together with any accrued interest or earnings thereon),
any accrued vacation pay and, if the date of Termination occurs after the end of
a Fiscal Year for which a bonus is payable to Executive, such bonus, in each
case to the extent previously earned and not paid, plus an amount equal to the
product of the bonus paid to Executive the prior Fiscal Year and a fraction, the
numerator of which is the number of days since the end of the prior Fiscal Year,
and the denominator of which is 365.



     "Beneficial Owner" and "Beneficial Ownership" have the meanings set forth
in Rules 13d‑3 and 13d‑5 of the General Rules and Regulations promulgated under
the Exchange Act.

     "Cause" means (a) willful misconduct on the part of Executive that has a
materially adverse effect on the Company and its Subsidiaries, taken as a whole,
(b) Executive's engaging in conduct which could reasonably result in his or her
conviction of a felony or a crime against the Company or involving substance
abuse, fraud or moral turpitude, or which would materially compromise the
Company's reputation, as determined in good faith by a written resolution duly
adopted by the affirmative vote of not less than two‑thirds of all of the
directors who are not employees or officers of the Company, or (c) unreasonable
refusal by Executive to perform the duties and responsibilities of his or her
position in any material respect.  No action, or failure to act, shall be
considered willful or unreasonable if it is done by Executive in good faith and
with reasonable belief that his or her action or omission was in the best
interests of the Company.



      "Change in Control" means (a) any merger or consolidation in which the
Company shall not be the surviving entity (or survives only as a subsidiary of
another entity whose shareholders did not own all or substantially all of the
Common Stock in substantially the same proportions as immediately prior to such
transaction, (b) the sale of all or substantially all of the Company's assets to
any other person or entity (other than a wholly-owned subsidiary), (c)  the
acquisition of beneficial ownership of a controlling interest (including,
without limitation, power to vote) the outstanding shares of Common Stock by any
person or entity (including a "group" as defined by or under Section 13(d)(3) of
the Exchange Act), (d)  the dissolution or liquidation of the Company, (e)  a
contested election of Directors, as a result of which or in connection with
which the persons who were Directors before such election or their nominees (the
"Incumbent Directors") cease to constitute a majority of the Board; provided
however that if the election, or nomination for election by the Company's
shareholders, of any new director was approved by a vote of at least fifty
percent (50%) of the Incumbent Directors, such new Director shall be considered
as an Incumbent Director, or (f)  any other event specified by the Board.



     "Code" means the Internal Revenue Code of 1986, as amended.



     "Disability" means that a person is unable to perform any substantial
gainful activity by reason of any medically determinable physical or mental
impairment, which can be expected to result in his or her death or can be
expected to last for a continuous period of not less than 12 months. The
determination with respect to whether Executive is suffering from such a
Disability will be determined by a mutually acceptable physician or, if there is
no physician mutually acceptable to the Company and Executive, by a physician
selected by the then Dean of the University of Washington Medical School.



     "Exchange Act" means the Securities Exchange Act of 1934, as amended.



     "Excise Tax" means the excise tax, including any interest or penalties
thereon, imposed by Section 4999 of the Code.



     "Fiscal Year" means the twelve (12) month period ending on December 31 in
each year (or such other fiscal year period established by the Board).



     "Good Reason" means, without Executive's express written consent:



      (a)       (i) the assignment to Executive of duties, or limitation of
Executive's responsibilities, inconsistent with Executive's title, position,
duties, responsibilities and status with the Company or any Subsidiary that
employs Executive as such duties and responsibilities existed immediately prior
to the date of the Change in Control (meaning, in a way that materially
diminishes such title, position, duties, responsibilities or status), or
(ii) removal of Executive from, or failure to re-elect Executive to, Executive's
positions with the Company or any Subsidiary that employs Executive immediately
prior to the Change in Control, except in connection with the involuntary
termination of Executive's employment by the Company for Cause or as a result of
Executive's death or Disability; or



      (b)      failure by the Company to pay, or material reduction by the
Company of, Executive's annual base salary, as reflected in the Company's
payroll records for Executive's last pay period immediately prior to the Change
in Control;



      (c)      failure by the Company to pay, or material reduction by the
Company of, Executive's salary and benefits or Welfare Benefits under Section
4(a) or Section 4(b) of this Agreement;



      (d)      the relocation of the principal place of Executive's employment
to a location that is more than twenty-five (25) miles further from Executive's
principal residence than such principal place of employment immediately prior to
the Change in Control; or



      (e)      the breach of any material provision of this Agreement by the
Company, including, without limitation, failure by the Company to bind any
successor to the Company to the terms and provisions of this Agreement in
accordance with Section 9(g) of this Agreement;

provided however,   that in order for circumstances to provide Good Reason for
Executive's resignation, the following additional conditions must be also
satisfied:  (A) Executive's separation from service occurs within 6 months of
the initial occurrence of the circumstance giving rise to Good Reason; (B)
Executive provides notice to the Company of the circumstance giving rise to Good
Reason within 90 days of the initial existence of such circumstance; and (C) the
Company has a 30-day period in which to cure such circumstance, if it is capable
of being cured, and whereupon any such cure, Executive shall not be considered
to have Good Reason to resign.



     "Notice of Termination" means a written notice to Executive or to the
Company, as the case may be, which shall indicate those specific provisions in
this Agreement relied upon and which sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for the termination of Executive's
employment constituting a Termination, if any, under the provision so indicated.



     "Parachute Payment" means any payment deemed to constitute a "parachute
payment" as defined in Section 280G of the Code.



     "Person" means any individual, entity or group within the meaning of
Section 3(a)(9) or of Section 13(d)(3) (as in effect on the date of this
Agreement) of the Exchange Act.



      "Section 409A" means Section 409A of the Code and such interpretive
guidance as has been issued as of the relevant date under Section 409A, whether
such guidance is in the form of temporary, proposed or final regulations, or
other official interpretations of the statute as issued by the Internal Revenue
Service, the Treasury Department or a court of law. 



      "Section 409A Limit" means the lesser of two (2) times: (i) Executive's
annualized compensation based upon the annual rate of pay paid to Executive
during the Company's (or an affiliate's or successor's, as applicable) taxable
year preceding the taxable year of Executive's separation of service (as defined
under Section 409A) as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(i); or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year of Executive's separation from service.



     "Subsidiary" with respect to the Company has the meaning set forth in
Rule 12b‑2 of the General Rules and Regulations promulgated under the Exchange
Act.



     "Termination" means, following the occurrence of any Change in Control by
the Company, (a) the involuntary termination of the employment of Executive for
any reason other than death, Disability or for Cause or (b) the termination of
employment by Executive for Good Reason.



     "Voting Securities" means the voting securities of the Company entitled to
vote generally in the election of directors.


Schedule B

FORM OF WAIVER AND RELEASE



     Executive hereby fully releases and discharges the Company, its officers,
directors, stockholders, employees, agents and representatives ("Released
Parties") from any and all debts, obligations, promises, actions or claims of
whatever kind or nature that existed or may have existed as of the date of this
Agreement, including but not limited to all claims arising in any way out of
Executive's employment with the Company and the termination thereof.  Executive
makes this commitment even though Executive understands that Executive may not,
as of this date, know all of the claims Executive may lawfully have against the
Released Parties and that Executive is relinquishing the right to pursue any
claims which Executive could have pursued before courts without having the
opportunity to pursue those claims to a trial and have the damages, if any, set
by a judge and/or jury.  This release is intended to be as broad as the law
allows and includes, without limitation, any claims pursuant to statute or
otherwise for attorneys' fees and costs.



     This waiver and release includes, but is not limited to, any claims for
wages, bonuses, employment benefits or damages of any kind whatsoever, arising
out of any contract, express or implied, any covenant of good faith and fair
dealing, express or implied, any theory of wrongful discharge, any legal
restriction on the Company's right to terminate employees, or any federal, state
or other federal, state, or local statute or ordinance governing employment,
including, without limitation, the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964,  the Americans with Disabilities Act, the
Family Medical Leave Act, all federal, state, and local laws prohibiting
discrimination, and any other legal limitation on the employment relationship.



     In accordance with the Older Workers' Benefit Protection Act, Executive and
Company agree that: (i) Executive specifically intends to knowingly and
voluntarily waive any rights he may have under the Age Discrimination in
Employment Act ("ADEA"), and he intends to release Released Parties from any and
all claims for damages or other remedies he may have under the ADEA; (ii)
Company hereby advises Executive to consult with and obtain the advice of an
attorney of his choice before signing this Agreement; (iii) Executive has been
offered a period of twenty-one (21) days to consider whether to accept the terms
of this Agreement, and by executing this Agreement on the day below, has waived
the balance of that period, if any; and (iv) Executive may revoke this Agreement
within seven (7) calendar days of execution of this Agreement. If Executive does
so, this entire Agreement becomes invalid and unenforceable and no benefits
hereunder will be provided to Executive. This Agreement becomes effective on the
eighth day after Executive signs it. 



     This waiver and release shall not waive or release (i) claims where the
events in dispute first arise after execution of this Agreement and (ii) claims
relating to indemnification to which Executive may be entitled to under state
law, the Company's articles of incorporation or bylaws, or pursuant to an
indemnification agreement with the Company.  Further, this waiver and release
shall not preclude Executive or the Company from filing a lawsuit for the
exclusive purpose of enforcing rights under this Agreement, nor shall it
preclude Executive from filing charges of discrimination with the Equal
Employment Opportunity Commission; however, in signing this Agreement, 
Executive waives any right to recover monetary damages in connection with any
such filing or otherwise. 